          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                              Case No. 1:21-cv-748

JEFF SPANO, DEBBIE SPANO, &                   PLAINTIFFS’ COMPLAINT FOR:
C.S., a minor child,
                                              NEGLIGENCE;
    Plaintiffs,                               STRICT PRODUCT LIABILTY (Design
                                              Defect (Risk/Benefit & Consumer
               v.                             Expectation);
                                              STRICT PRODUCTS LIABILTY
WHOLE FOODS, INC., and DOES 1-50              (Failure to Warn);
                                              EXPRESS WARRANTY;
    Defendants.                               IMPLIED WARRANTY;
                                              LOSS OF CONSORTIUM;
                                              VICARIOUS LIABILITY.
                                              DECEPTIVE ACTS, N.Y. GEN LAW 349
                                              ET. SEQ.


                                              DEMAND FOR JURY TRIAL


       Plaintiffs, DEBBIE AND JEFF SPANO, individual and as next friend of C.S.,

a minor, (hereinafter collectively referred to as “SPANO”) complain of Defendants

WHOLE FOODS, INC. (hereinafter referred to as “WHOLE FOODS”) for the claims

stated herein in an amount in excess of $75,000, and allege:

                                         I.

                           JURISDICTIONAL ALLEGATIONS

1. This U.S. District Court enjoys personal jurisdiction over Defendant WHOLE

   FOODS because that entity maintains its national headquarters within the

   Western District and is domiciled in the Western District. Venue is therefore

   proper in the Western District pursuant to 28 U.S.C. § 1391(b)(2). SPANO are


Plaintiff’s Complaint                                                      Page 1
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 2 of 20




   residents of the State of New York, and who allege claims and damages herein, in

   excess of $75,000.00. This court enjoys original jurisdiction over this matter and

   the parties thereto pursuant to 28 U.S.C. § 1332(a)(1).

2. Plaintiffs do not know the names, identities or domicile of the following potential

   parties who may be subsequently joined in this matter when their identity is

   discovered: a. the WHOLE FOODS Associates that prepared and labelled the

   cupcakes ingested by the Plaintiffs by which WHOLE FOODS may be held

   responsible through respondeat superior; b. the manufacturer, contractors or

   person(s) responsible for the WHOLE FOODS labelling machines, training

   thereon, or those person or entities other than WHOLE FOODS responsible

   through policy directives or otherwise for the events and damages set forth below.

   Plaintiff will timely seek to join such parties upon the discovery of their respective

   identities.

3. Each Defendant was at all times herein mentioned acting within the course and

   scope of their employment, alter-ego status, commonly controlled enterprise

   status, parent-controlled subsidiary status, joint-venturer status, employee

   status, contractor status, vendor status and/or agency status with each other

   named or subsequently joined Defendant.

                                     II.
                             COMMON ALLEGATIONS

4. Plaintiffs incorporate by this reference the allegations of the preceding

   paragraphs as though fully set forth herein.




Plaintiff’s Complaint                                                              Page 2
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 3 of 20




5. On or about September 7, 2018, Defendant WHOLE FOODS operated a grocery

   store and commercial bakery at the Port Chester, New York location.

6. The WHOLE FOODS commercial bakery manufactured, baked, packaged, and

   sold cupcakes labelled as vegan. The WHOLE FOODS bakery would print and

   affix adhesive labels for the vegan product packaging listing the eight or more

   most common ingredients to which humans are allergic.

7. Minor-Plaintiff, C.S., then a 7-year-old child, suffered from food allergies,

   including life-threatening allergies to dairy, tree nuts, and fish.

8. On prior occasions, Plaintiff, DEBBIE SPANO, had purchased for her son, minor-

   Plaintiff C.S., WHOLE FOODS vegan products from the Port Chester store. In

   doing so, Plaintiff, DEBBIE SPANO specifically relied upon the accuracy of the

   product labels, the accompanying signage, and WHOLE FOODS’ placement of the

   cupcakes in an area made distinct from the non-vegan baked goods. Plaintiff,

   DEBBIE SPANO relied upon the vegan labels as proof that the goods in question

   did not contain the allergens to which C.S. was allergic. Minor-Plaintiff, C.S., did

   not experience allergic reactions to cupcakes and other WHOLE FOODS baked

   goods bearing the vegan label.

9. On or about September 7, 2018, WHOLE FOODS offered for sale vegan cupcakes

   placed in the vegan section of the bakery. Neither the cupcake labels, nor the

   signage in the vegan section of the bakery disclosed the inclusion of nuts,

   ingredients derived from nut products, or other ingredients to which C.S. was

   severely allergic in the cupcakes.



Plaintiff’s Complaint                                                            Page 3
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 4 of 20




10. On or about September 7, 2018, vanilla cupcakes were purchased for specific

   consumption by minor Plaintiff, C.S. because they were labelled “vegan” and

   because the vegan label listed the ingredients, none of which were known to cause

   C.S. to experience an allergic reaction.

11. The vegan cupcakes were kept in their packaging until being transported to the

   Alamo Drafthouse Cinema on September 8, 2018, for consumption by minor

   Plaintiff, C.S. at his friend’s birthday party.

12. The vegan cupcake was subsequently placed on a plate and in the control of

   Plaintiff, DEBBIE SPANO, to ensure there was no cross-contamination with other

   food available to the rest of the children at the birthday party.

13. Minor-Plaintiff, C.S. consumed part of a vegan cupcake purchased from WHOLE

   FOODS. Minor-Plaintiff, C.S., thereafter experienced the onset of anaphylaxis in

   front of his school age friends (hereinafter the “Incident”). DEBBIE SPANO

   administered epinephrine while awaiting the arrival of first responders for

   transport of Minor Plaintiff C.S. to the local emergency department.      Minor

   Plaintiff C.S. was treated and released that evening.

14. Subsequent investigation revealed that the cupcakes were not vegan, but rather,

   were the non-vegan version of vanilla cupcakes manufactured, unlawfully

   labelled, and then sold by WHOLE FOODS.             The WHOLE FOODS bakery

   manager later admitted that unknowledgeable staff had mis-labelled the non-

   vegan vanilla cupcakes as vegan.




Plaintiff’s Complaint                                                         Page 4
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 5 of 20




15. After he recovered, Minor-Plaintiff, C.S., subsequently developed a severe and

   pervasive mistrust of all food, their corresponding labels and those who prepared

   his meals. Any food that minor-Plaintiff C.S. consumed had to be made where he

   could observe the preparation, the ingredients could only originate from specific

   “allergy-friendly” companies, and he would only make food choices based upon

   what he had safely consumed in the past.         Eating in public became almost

   impossible due to his fear that he would go into anaphylactic shock and those

   around him would not know how to medically help him.

16. Because of these psychological challenges minor-Plaintiff, C.S. was facing,

   Plaintiff DEBBIE SPANO could no longer continue her career as a fashion sales

   executive in New York. C.S. would not eat food at restaurants. He would only eat

   food that he prepared himself, or which was prepared by his parents while he was

   watching. C.S. would not eat at school unless DEBBIE SPANO brought the pre-

   prepared lunch to him, and even then, was mistrustful in the public environment.

   C.S. was unable to successfully participate while at school and quickly fell behind

   his grade level due to his food related stress and anxieties. DEBBIE and JEFF

   SPANO were thus required to provide additional tutoring to C.S. to help C.S.

   catch-up in his education.

17. Plaintiffs DEBBIE SPANO and JEFF SPANO were further forced to modify their

   parenting of minor-Plaintiff, C.S. as he was no longer able to participate in normal

   family and social activities. He no longer allowed his parents to kiss him for fear

   of cross-contamination and refused to go to family and friends’ events. C.S. was



Plaintiff’s Complaint                                                            Page 5
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 6 of 20




   neither invited to, nor wanted to attend, playdates with friends due to other

   parents’ fears that he would experience a severe allergic reaction. C.S. further

   isolated himself for fear of experiencing anaphylactic shock in front of his peers

   again, and for fear that supervising adults would not be able to provide the life-

   saving medication he would require.

18. Options for babysitters were slim due to minor-Plaintiff, C.S.’s severe anxiety over

   food preparation. As such, Plaintiffs DEBBIE SPANO and JEFF SPANO’s ability

   to engage in dates or vacations were almost completely eliminated.

19. Plaintiffs DEBBIE SPANO and JEFF SPANO were forced to dramatically change

   their lives to address minor-Plaintiff, C.S.’s newly found food anxiety and the

   related challenges it presented.

                                       III.
                                CAUSES OF ACTION

                                    NEGLIGENCE
20. Plaintiffs incorporate by this reference all preceding paragraphs as if fully set

   forth herein.

21. Defendants, including each unknown and as yet unidentified tortfeasor

   (hereinafter collectively referred to as “Defendants”) owed a duty to Plaintiffs to

   provide lawfully and accurately labeled food for sale.

22. Defendant breached this duty by failing to warn the consumers, including

   Plaintiff, that the prepackaged “vegan” cupcakes were in fact non-vegan cupcakes

   to which C.S. and many other customers were highly allergic.




Plaintiff’s Complaint                                                             Page 6
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 7 of 20




23. Defendants further breached their duty by failing to identify ingredients lawfully

   and accurately in food goods directly violates 21 U.S.C. 321(qq).

24. Due to the gravity of potential harm by highly allergic customers ingesting

   allergens from unlawfully mis-labelled bakery products, Defendant WHOLE

   FOODS, Inc. owed SPANO the duty to maintain policies and procedures to ensure

   that only qualified, supervised and trained employees produce, handle, place and

   lawfully label the vegan products. Further, due to the particularized nature of

   vegan ingredients, Defendant owed a heightened duty to customers to ensure the

   use of proper ingredients to minimize handling mistakes, to train their employees

   properly in the shipping, unpacking, and baking of vegan goods, and to train

   WHOLE FOODS employees in ensuring that no cross-contamination occurred

   between vegan and non-vegan products produced by the Defendant.

25. Defendant breached their duty of care to SPANO by abandoning or ignoring such

   policies and procedures, by staffing the bakery department with untrained,

   unsupervised and unqualified employees who were unfamiliar with the

   importance of lawfully and accurately labeling foods containing allergens as set

   forth in 21 U.S.C. 321(qq). Defendant further breached their duty of care to

   SPANO by selling prepackaged vegan cupcakes without inspection for the proper

   ingredients, without audit of the labelling machine for proper programming and

   operation, without placing only vegan cupcakes in the vegan-labeled cupcake

   packaging, and by placing and displaying non-vegan cupcakes in the vegan section

   of the bakery.



Plaintiff’s Complaint                                                           Page 7
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 8 of 20




26. Defendants knew or should have known that the breach of the duties, and failure

   to address the risk of severe harm, was unreasonable.

27. Defendants’ breach of their respective duties was a substantial factor in causing

   C.S. to suffer personal and psychological injury, suffering anaphylactic shock, and

   development of a severe eating disorder. Defendants’ breach of their respective

   duties was also a substantial factor in causing disruption or elimination of family

   relations and development, and the contemporaneous observation by DEBBIE

   SPANO of her minor child experiencing life-threatening anaphylaxis in public.

   Defendants’ breach of their respective duties was a substantial factor in causing

   SPANO to incur economic damages in the form of medical expenses as well loss of

   employment capacity in DEBBIE SPANO in excess of $500,000, and all other

   damages according to proof but in excess of $75,000.

28. Upon information and belief, Defendants had knowledge of no less than Thirty-

   Six (36) reports occurring within either nationwide or regional WHOLE FOODS

   stores involving undisclosed ingredients within foods prepared within the stores;

   Defendants had knowledge of additional complaints and incidents from the U.S.

   Food and Drug Administration (hereafter the “FDA”) in response to such

   violations of 403(w) of the Act [21 U.S.C. § 343(w)] in that the finished product

   labels failed to declare all major food allergens present in the products, as required

   by section 403(w)(1) of the Federal Food, Drug, and Cosmetic Act (the Act) [21

   U.S.C. §343(w)].; Defendants had knowledge of the mislabeling of food products to




Plaintiff’s Complaint                                                              Page 8
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 9 of 20




   exclude particular allergens with sufficient notice to create alternative packaging

   or protocols to eliminate the risk of allergic reactions prior to the present incident.

29. With the knowledge of prior incidents occurring nationwide regarding unlawful

   labeling of ingredients on store-made bakery products to the level of FDA

   intervention, Defendant WHOLE FOODS acted or failed to act by failing to

   research, analyze and deploy a reasonably safe alternative solution. Defendant’s

   acts or failures to act were an extreme departure from the ordinary standard of

   conduct such that their conduct arose to the level of gross negligence.

30. Further, or alternatively, the conduct alleged above by Defendants WHOLE

   FOODS constituted despicable conduct carried on by the Defendants in conscious

   disregard of the rights and safety of the Plaintiffs. Accordingly, Plaintiffs and the

   State of Texas are entitled to an objectively reasonable award of exemplary

   damages against WHOLE FOODS to incentivize deployment of a safe solution,

   and to disincentivize further despicable conduct by making severe allergic

   reaction claims unaffordable as a cost of doing business.

                           STRICT PRODUCT LIABILITY

31. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

   herein.

32. At the time of the Incident in question, Defendant WHOLE FOODS, Inc. was in

   the business of manufacturing, processing, distributing, labeling and selling the

   above-mentioned vegan cupcakes. WHOLE FOODS also undertook the

   responsibility to configure and maintain its labeling equipment.



Plaintiff’s Complaint                                                              Page 9
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 10 of 20




33. On or about September 7, 2018, WHOLE FOODS unlawfully placed misbranded

   and mislabeled cupcakes in the stream of commerce with the knowledge that

   consumers would not, and could not, inspect the product for harmful defects.




                             MANUFACTURING DEFECT

34. The WHOLE FOODS cupcakes were defective as the composition and labeling

   deviated from planned specifications. Defendant WHOLE FOODS unlawfully and

   inaccurately labeled the cupcakes as “vegan” even though the cupcakes were not

   vegan. Further the purportedly vegan cupcakes contained allergen ingredients

   which were required by Federal law to be disclosed on the label but were not

   disclosed on the label.

35. The WHOLE FOODS cupcakes reached C.S. without a substantial change in

   condition.

36. The manufacturing defect rendered the cupcakes unreasonably dangerous to

   consume by the very customers WHOLE FOODS intended to purchase the

   product, and whom WHOLE FOODS knew would be physically harmed by the

   product if it were defective as set forth above.

37. The manufacturing defect was a substantial factor in causing, was the actual

   cause of, or the proximate cause of injury to SPANO such that general and special

   damages were sustained by SPANO as a result.

                                MARKETING DEFECT



Plaintiff’s Complaint                                                        Page 10
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 11 of 20




38. The WHOLE FOODS cupcakes were defective in that Defendant WHOLE FOODS

   failed to warn SPANO of the harmful ingredients in the product. WHOLE FOODS

   unlawfully and inaccurately labeled the cupcakes as “vegan” even though the

   cupcakes were not vegan. Further the purportedly vegan cupcakes contained

   allergen ingredients which were required by Federal law to be disclosed on the

   label but were not disclosed on the label.

39. The WHOLE FOODS cupcakes reached C.S. without a substantial change in

   condition.

40. The marketing defect rendered the cupcakes unreasonably dangerous to consume

   by the very customers WHOLE FOODS intended to purchase the product, and

   whom WHOLE FOODS knew would be physically harmed by the product if it were

   defectively mislabeled as set forth above.

41. The marketing defect was a substantial factor in causing, was the actual cause of,

   or the proximate cause of injury to SPANO such that general and special damages

   were sustained by SPANO as a result.



                        BREACH OF EXPRESS WARRANTY

42. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

   herein.

43. Defendant WHOLE FOODS, Inc expressly warranted that the “vegan” vanilla

   cupcake consumed by minor-Plaintiff, C.S., was free from dairy, tree nuts, and

   fish. Pursuant to § 2-313 of the New York Uniform Commercial Code a seller's



Plaintiff’s Complaint                                                          Page 11
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 12 of 20




   warranty whether express or implied extends to any natural person if it is

   reasonable to expect that such person may use, consume or be affected by the

   goods and who is injured in person by breach of the warranty. Accordingly, no

   privity requirement exists to state a claim for express warranty under New York

   law.

44. Pursuant to § 2-313 of the New York Uniform Commercial Code, the WHOLE

   FOODS cupcake label constituted a material statement amounting to a warranty

   to the purchaser and subsequent consumers, including SPANO, of the subject

   cupcakes concerning not only the non-allergen ingredients the cupcakes

   contained, but also, the ingredients and allergens that the cupcakes did not

   contain. Through the label affixed in the WHOLE FOODS bakery, WHOLE

   FOODS expressly warranted that the “vegan” cupcake was free from dairy, tree

   nuts, fish and/or ingredients derived from those substances. This warranty was

   affirmed by WHOLE FOODS in that the bakery department placed and displayed

   the purportedly vegan cupcakes on a vegan display table which was located

   separately from the non-vegan items.

45. The cupcakes were purchased by a knowledgeable adult who herself was subject

   to severe food allergies, and who had come to rely over the years on WHOLE

   FOODS vegan products by locating them at the vegan display table, purchasing

   them and then using them without adverse reaction.       The purchaser visited

   WHOLE FOODS on September 7, 2018 and selected the vegan cupcakes package

   from the vegan display table specifically to purchase non-allergenic cupcakes to



Plaintiff’s Complaint                                                       Page 12
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 13 of 20




   provide the following day to C.S. at their child’s birthday party. The purchaser

   and subsequent consumers, including SPANO, accordingly relied on this warranty

   as a basis for the contract of purchase with WHOLE FOODS.

46. WHOLE FOODS breached its express warranty to the purchaser and subsequent

   consumers of the cupcakes, including SPANO, by mislabeling allergenic and non-

   vegan cupcakes with a vegan ingredient label which expressly and unlawfully

   excluded allergens to which C.S. was so allergic that consumption would result in

   immediate and life-threatening anaphylactic shock.

47. The breach of warranty by WHOLE FOODS rendered the cupcakes defective.

48. The purchaser and subsequent consumers of the product were harmed by the

   breach of express warranty by WHOLE FOODS as set forth herein.

                        BREACH OF IMPLIED WARRANTY

49. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth

   herein.

50. Defendant WHOLE FOODS baked cupcakes, vegan or otherwise, and sold them

   individually or in single packages containing four or more decorated or iced

   cupcakes. In selling multiple cupcakes in a single package, WHOLE FOODS knew

   or had reason to know that persons other than the purchaser would be the end

   consumers of the cupcakes and they would likely be consuming the cupcakes at

   gatherings.

51. Pursuant to § 2-313 of the New York Uniform Commercial Code a seller's

   warranty whether express or implied extends to any natural person if it is



Plaintiff’s Complaint                                                          Page 13
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 14 of 20




   reasonable to expect that such person may use, consume or be affected by the

   goods and who is injured in person by breach of the warranty. Accordingly, no

   privity requirement exists to state a claim for express warranty under New York

   law.

52. The cupcakes were purchased by a knowledgeable adult who herself was subject

   to severe food allergies, and who had come to rely over the years on WHOLE

   FOODS vegan products by locating them at the vegan display table, purchasing

   them and then using them without adverse reaction.          The purchaser visited

   WHOLE FOODS on September 7, 2018 and selected the vegan cupcakes package

   from the vegan display table specifically to purchase non-allergenic cupcakes to

   provide the following day to C.S. at their child’s birthday party.

53. Because Defendant WHOLE FOODS, Inc expressly warranted that the “vegan”

   vanilla cupcake consumed by minor-Plaintiff, C.S., was free from dairy, tree nuts,

   and fish, WHOLE FOODS impliedly warranted that the cupcake was fit for its

   intended purpose and foreseeable use (consumption without inspection by

   consumers allergic to the excluded ingredients without allergic reaction). The

   purchaser and subsequent consumers, including SPANO, accordingly relied on

   these implied warranties of fitness.

54. WHOLE FOODS breached its implied warranties to the purchaser and

   subsequent consumers of the cupcakes, including SPANO, by mislabeling

   allergenic and non-vegan cupcakes with a vegan ingredient label which expressly




Plaintiff’s Complaint                                                         Page 14
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 15 of 20




   and unlawfully excluded allergens to which C.S. was so allergic that consumption

   would result in immediate and life-threatening anaphylactic shock.

55. The breach of warranties by WHOLE FOODS rendered the cupcakes defective.

56. The purchaser and subsequent consumers, including SPANO were harmed by the

   breach of implied warranties by WHOLE FOODS as set forth herein.

                              LOSS OF CONSORTIUM

57. Plaintiffs incorporate by this reference all preceding paragraphs as if fully set

   forth herein.

58. Plaintiffs DEBBIE SPANO and JEFF SPANO were at all times the legal parents

   of minor-Plaintiff, C.S.

59. Plaintiff DEBBIE SPANO was present with minor-Plaintiff, C.S. when he entered

   life-threatening anaphylactic shock on the date of the Incident.

60. Plaintiff DEBBIE SPANO observed minor-Plaintiff, C.S. run from the birthday

   party to the bathroom after taking one bite of the cupcake in a terrified attempt

   to keep his friends from seeing his body shut down from the severity of the allergic

   reaction.

61. Plaintiff DEBBIE SPANO became minor-Plaintiff, C.S.’s full-time caretaker after

   the Incident. Plaintiff DEBBIE SPANO was forced to resign from her position as

   executive of Vera Bradley to provide minor-Plaintiff, C.S, the care he required.

   Such care included almost exclusive cooking of foods minor-Plaintiff, C.S. would

   eat and tireless advocacy to ensure that he remained successful in his education




Plaintiff’s Complaint                                                           Page 15
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 16 of 20




   in spite of his debilitating anxiety over social events and eating any food outside

   the home.

62. Plaintiff JEFF SPANO was further forced to take over the primary position of

   financially providing for Plaintiff DEBBIE SPANO and minor-Plaintiff, C.S. to

   assist Plaintiff DEBBIE SPANO as she cared full time for minor-Plaintiff, C.S.

63. Plaintiffs JEFF SPANO and DEBBIE SPANO could no longer leave minor-

   Plaintiff, C.S. for extended periods and were deprived the enjoyment and comfort

   of engaging in social events with each other as well as with minor-Plaintiff, C.S.

64. Plaintiffs JEFF SPANO and DEBBIE SPANO were further denied meaningful

   relationships with minor-Plaintiff, C.S. as after the Incident, he refused physical

   touch, such as kissing, and other contact.

65. Plaintiffs JEFF SPANO and DEBBIE SPANO suffered as a result of the Incident.

                              VICARIOUS LIABILITY


66. Plaintiffs incorporate by this reference all preceding paragraphs as if fully set

   forth herein.

67. Plaintiffs were harmed by the mislabeling of cupcakes by the employees within

   the bakery department at WHOLE FOODS, who were acting within the course

   and scope of their employment as WHOLE FOODS employees at the time of

   making and labeling the vanilla cupcake sold as “vegan.” Either the WHOLE

   FOODS MARKET employees did not make the vegan vanilla cupcakes with the

   correct ingredients, or improperly labelled a non-vegan cupcake as vegan prior to

   minor-Plaintiff C.S.,’s consumption of the same.

Plaintiff’s Complaint                                                          Page 16
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 17 of 20




68. Each of Defendant’s employees committing the acts described above were acting

   in the course and scope of their employment with the Defendant, and pursuant to

   the supervision and direction of the Defendant such that the Defendant is

   vicariously liable for the acts of the employees, as if the Defendant had committed

   the acts itself.

                           DECEPTIVE ACTS AND PRACTICES
                      N.Y. GEN LAW 349 ET. SEQ., 350, 350-A, 350-E,


69. Plaintiffs incorporate by this reference all preceding paragraphs as if fully set

   forth herein.

70. Plaintiffs were persons injured by the deceptive and false advertising and

   labelling practices of the Defendant, as set forth in detail above.      Plaintiffs

   suffered actual (economic and non-economic) damages proximately caused by

   Defendants’ deceptive and unlawful conduct in the form of medical expenses, lost

   income, lost earning capacity and actual damages in the form of lasting emotional

   distress and derangement.

71. Defendant’s violation of the above-referenced statutes justifies the award of

   reasonable attorney’s fees to the Plaintiffs.

72. Defendant’s violation of the above-referenced statutes was knowing and willful,

   further justifying the imposition of treble damages, past and future actual

   damages and exemplary damages.

                          DECEPTIVE TRADE PRACTICES
                Texas Business and Commerce Code Sec. 17.50 ET. SEQ.




Plaintiff’s Complaint                                                          Page 17
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 18 of 20




73. Plaintiffs incorporate by this reference all preceding paragraphs as if fully set

   forth herein.

74. Defendant’s above-described acts in falsely labeling foods as vegan and failing to

   include the allergens on the label constituted a deceptive trade practice pursuant

   to Texas Business and Commerce Code Sec. 17.50 ET. SEQ., and more particularly

   Sec. 17.46 (b)5, and (b)7.

75. Plaintiffs were persons injured by the deceptive and false advertising and

   labelling practices of the Defendant, as set forth in detail above.      Plaintiffs

   suffered actual (economic and non-economic) damages proximately caused by

   Defendants’ deceptive and unlawful conduct in the form of medical expenses, lost

   income, lost earning capacity and actual damages in the form of lasting emotional

   distress and derangement.

76. Defendant’s violation of the above-referenced statutes justifies the award of

   reasonable attorney’s fees to the Plaintiffs.

77. Defendant’s violation of the above-referenced statutes was knowing and willful,

   further justifying the imposition of treble damages, past and future actual

   damages and exemplary damages.

78. Pursuant to Texas Business and Commerce Code Sec. 17.50 (h), Notwithstanding

   any other provision of this subchapter, if a claimant is granted the right to bring

   a cause of action under this subchapter by another law, the claimant is not limited

   to recovery of economic damages only but may recover any actual damages




Plaintiff’s Complaint                                                          Page 18
            Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 19 of 20




   incurred by the claimant, without regard to whether the conduct of the defendant

   was committed intentionally.

                                          IV.

                                       PRAYER

       1.       WHEREFORE, Plaintiffs pray for damages to be awarded as follows:

                a. Past and Future General damages according to proof;

                b. Past and Future Economic damages according to proof;

                c. Reasonable attorneys’ fees per N.Y. GEN LAW 349 ET. SEQ. and

                   Texas Business and Commerce Code Sec. 17.50(d).

                d. Treble Damages per N.Y. GEN LAW 349 ET. SEQ. and Texas

                   Business and Commerce Code Sec. 17.50.

                e. Exemplary or Punitive Damages.


                           DEMAND FOR TRIAL BY JURY

       Plaintiffs JEFF SPANO, DEBBIE SPANO and minor-Plaintiff C.S. hereby

demand trial by jury.




Plaintiff’s Complaint                                                       Page 19
          Case 1:21-cv-00748-RP Document 1 Filed 08/26/21 Page 20 of 20




 Dated: August 26, 2021                  Respectfully submitted,

                                         EGGLESTON KING, LLP

                                              /s/ David Rapp
                                         By _______________________________
                                         DAVID RAPP
                                         State Bar No. 24027764
                                         102 Houston Avenue, Suite 300
                                         Weatherford, TX 76086
                                         817-596-4200
                                         david@ektexas.com

                                         Attorneys for Plaintiffs
                                         JEFF & DEBBIE SPANO, C.S., A MINOR
                                         CHILD


                            CERTIFICATE OF SERVICE


       I hereby certify that on the 26th day of August, 2021, I electronically filed the
foregoing document with the clerk of court for the U.S. District Court, Western
District of Texas, using the electronic case filing system of the court.


                                                      /s/ David Rapp
                                                   ________________________________
                                                      David Rapp




Plaintiff’s Complaint                                                            Page 20
